Citation Nr: 0640088	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  96-36 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral nuclear 
sclerosing cataracts and posterior subcapsular cataracts as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Navy from 
October 1941 to February 1947 and active service in the 
United States Army from June 1950 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  A motion to advance this case on the 
Board's docket was granted under the authority of 38 U.S.C.A. 
§ 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's bilateral cataracts are not shown to be related 
to service or an incident of service origin, to include in-
service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for bilateral cataracts 
are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed bilateral nuclear 
sclerosing cataracts and posterior subcapsular cataracts 
after in-service exposure to ionizing radiation.  Service 
connection for a disorder which is claimed to be attributable 
to radiation exposure during service can be accomplished in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997). 


38 C.F.R. § 3.309

 38 C.F.R. § 3.309 provides presumptive service connection 
for specifically enumerated diseases developed by 
"radiation-exposed veterans."  Cataracts are not one of the 
specifically enumerated diseases so this regulation is not 
applicable.  

38 C.F.R. § 3.311

38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  If the 
veteran has one of the radiogenic diseases, a dose estimate 
should be obtained and the case will be referred to the VA 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The list 
includes posterior subcapsular cataracts, with which the 
veteran has been diagnosed.

The veteran has reported radiation exposure while he served 
in both the United States Navy (Navy) and United States Army.  
The veteran's naval service records confirm that the veteran 
was a participant in the American occupation of Hiroshima and 
Nagasaki, Japan, following World War II and Operation 
CROSSROADS conducted at Bikini Atoll in 1946.  In accord with 
38 C.F.R. § 3.11 and Defense Threat Reduction Agency (DTRA) 
regulations, the DTRA provided a radiation dose assessment 
(RDA).  The RDA was based on a scenario description created 
from the veteran's description of events, available military 
records, and assumptions about the veteran's participation in 
activities and the environment in which he received a 
radiation dose.  The veteran was provided the opportunity to 
review the scenario description and he subsequently indicated 
his acceptance of the scenario.  The RDA estimates that the 
veteran had a mean total external dose of 0.3 rem, with an 
upper bound of 0.8 rem.  The veteran's mean eye (lens) dose, 
beta plus gamma, was also 0.3 rem, with an upper bound total 
eye (lens) dose of 0.8 rem.  See June 2005 DTRA report. 

The claim was then referred to the Under Secretary for Health 
(Under Secretary) for an opinion concerning the relationship 
between the in-service exposure and the subsequent 
development of cataracts.  The Chief Public Health and 
Environmental Hazards officer (Chief Officer) prepared a 
memorandum in August 2005, within which he expressed his 
opinion that it was unlikely that the veteran's cataracts can 
be attributed to exposure to ionizing radiation in service.  
As support, he cited the "Health Effects of Exposure to Low 
Levels of Ionizing Radiation" Report which notes that the 
threshold dose of radiation resulting in lens opacities in 
atomic bomb survivors was about 60-150 rads while the 
threshold for persons treated with x-rays to the eye is about 
200-500 rads.  See August 2005 Chief Officer Memorandum.  
Subsequently, the Director of Compensation and Pension 
Service issued a report, noting the Under Secretary's 
findings and her decision that, based on the opinion and a 
review of the evidence of file, there is "no reasonable 
possibility that the veteran's cataracts was [sic] the result 
of such exposure."  See August 2005 statement.  

The veteran also contends that he was exposed to radiation 
while working as an instructor on the handling of nuclear 
weapons and ionizing radiation.  In March 2006, the United 
States Army responded to the RO's inquiry.  The report 
indicates that the Army "focused its investigational efforts 
on the potential exposure during maintenance and storage of 
nuclear weapons," while also researching army dosimetry and 
bioassay records.  The Army Ionizing Radiation Dosimetry 
Branch (USAIRDB), which is the Army's repository for 
historical records of occupational radiation dosimetry, 
reported that there was no record of the veteran under either 
his social security number or the Army units to which he was 
assigned.  The lack of dosimetry /bioassay records indicates 
that the veteran was not occupationally exposed to ionizing 
radiation beyond 5 rem per year.  See March 2006 Army report 
("personnel radiation monitoring is prescribed if 
anticipated exposure approaches 5 rem per year).  In order to 
provide an estimated radiation dose, the Army reviewed Army 
Center for Health Promotion and Preventive Medicine 
(USACHPPM), Department of Defense, and Department of Energy 
documents and studies.  Based on that review, the Army 
estimated an upper-bound value of whole body exposure of 2.92 
rem.  This estimate is purely based on the length of the 
reported exposure (7 months) multiplied by the Army's 5 rem 
ceiling on yearly exposure.  There were no dosimetry/bioassay 
record indicating occupation exposure; the estimate was based 
purely on job description on special weapons handling.  

The March 2006 Army report was referred to the Under 
Secretary for review.  The Chief Officer noted that studies 
of the effects of the Chernobyl accident on emergency and 
recovery workers indicate radiation doses as low as 25 rads 
may cause cataracts, and a reanalysis of atomic bomb 
survivors found a threshold point estimate for radiation-
induced cataracts of about 60 rem.  The Chief Officer stated 
that "in light of the above, it is unlikely that the 
veteran's nuclear sclerosing and posterior subcapsular 
cataracts can be attributed to exposure to ionizing radiation 
in service."  Subsequently, the Director of Compensation and 
Pension Service issued a report, noting the Under Secretary's 
findings and her decision that, based on the opinion and a 
review of the evidence of file, there is "no reasonable 
possibility that the veteran's cataracts was [sic] the result 
of such exposure."  See August 2005 statement.  

Direct service connection

Direct service connection can be established for a disorder 
claimed to be a result of exposure to ionizing radiation by 
showing that the disease or malady was incurred during or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

The veteran's service medical records do not reflect any 
treatment for cataracts.  There is one record, dated in May 
1964, which reports the veteran's complaint of "bilateral, 
dull, constant pain," which was "usually associated with 
reading."  The examiner found nothing wrong, although he did 
note the veteran had an astigmatism, hyperopia, and 
presbyopia.  There are no additional treatment records 
pertaining to the eyes, and all service medical examination 
records report normal findings as to the eyes-general, with 
negative histories as to eye trouble.  The initial diagnosis 
of cataracts is found in a May 1994 ophthalmology report, 
approximately 26 years after separation from service.  The 
record contains no competent medical opinions linking the 
veteran's cataracts to service, and, as stated above, the 
record contains competent medical opinions stating that the 
veteran's cataracts are not related to any radiation exposure 
in service.  Based on the foregoing, service connection for 
bilateral nuclear sclerosing cataracts and posterior 
subcapsular cataracts is denied.  

The veteran has not provided any other evidence in-service 
radiation exposure.  The preponderance of the evidence is 
against service connection; there is no doubt to be resolved; 
and service connection is not warranted.  

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  The June 2003 notice letter also provided 
the veteran with the specific information needed for claims 
for benefits due to exposure to ionizing radiation.  A March 
2005 notice letter subsequently provided information on 
38 C.F.R. § 3.311 and direct service connection.  The claim 
was readjudicated without taint from the prior decisions, and 
the veteran has not alleged any prejudice, nor is any 
apparent from the record.  Although notice as to the 
appropriate disability rating and effective date was not 
provided, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining service personnel and medical 
records, obtaining post-service medical records, obtaining 
radiation dose assessments, getting Under Secretary opinions, 
and fulfilling Board remand requests.  Consequently, the duty 
to notify and the duty to assist are met.  



ORDER

Service connection for bilateral nuclear sclerosing cataracts 
and posterior subcapsular cataracts is denied.





____________________________________________
RONALD W.SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


